DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
Status of Claims
 2.	Claims 1-14, 25-32 and 37-44 are pending.
	Claims 1, 4-5, 12-14, 25, 27-28, 31, 37 and 39-44 have been amended.
	Claims 15-24, 33-36 and 45-48 are canceled.
	Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 25-32 and 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ni (USPPGPub N 20180020243, referred to as Ni), in view of Ould (USPPGPub N 20150319510, referred to as Ould), and further in view of Ray (USPPGPub N 20190205652, referred to as Ray).
Regarding claims 1, 25 and 37:
A method for extracting metadata from a video stream, the method comprising: 
Ni teaches at a processor, receiving, by a computing system, at least a portion of the video stream, (Ni, analyze a live streaming media file, and identify portions of the media that are highlights, abstract); 
Ni teaches at the processor, identifying, by the computing system, one or more card images visually depicted in one or more video frames of the portion of the video stream, (Ni, automatically analyze a live streaming video and extrapolate from the content of the video which portions of the video are "highlights” wherein "highlights” characterized as the portions of the video that are of most interest to viewing users, [0042], [0043], [0176]), Ni does not specifically teach  wherein the one or more card images provides data regarding an event depicted in the video stream, the display 38 for viewing the game highlight events on the device 34, [0036] However,  Ould  teaches one or more frames/card images of video data are analyzed to detect regions in the visual video content that contain text/data, abstract 
Ni in view of Ould teaches processing, by the computing system, the one or more card images to extract text corresponding to the data in the one or more card images, (Ould, video services 210 detects a region that potentially contains text, it can extract the corresponding portion of the images 103 or overlay 107 as indicated in FIG. 3A by regions 305 bounded by dotted lines, [0044], [0046], [0054], Figs. 4A,B wherein one or more frames of video data are analyzed to detect regions in the visual video content that contain text, abstract); 
Ni in view of Ould teaches interpreting, by the computing system, the text to obtain the metadata, based on the one or more card images, corresponding to the event as depicted in the portion of the video stream, (Ould, the region identifier, and the associated textual data, the interactivity engine 449 can perform one or more predetermined or dynamically determined operations, for example, interactivity engine 449 can execute one or more of the applications 245 using the textual data as input. In some embodiments, the applications 245 can include functionality for generating a query/interpreting text  for retrieving information, [0058] and the video 
Ni in view of Ould teaches at a data store storing, by the computing system, the metadata in association with the portion of the video stream, (Ould, The refined textual data and it associated region data 412 can be associated and stored as associated textual and region data 418 in the data store 419, [0055], [0057], Fig. 4 A, B), and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Ould with the teaching of extracting text corresponding to the additional information into the invention of Ni for the purpose of presenting an additional information to the viewer.
Ni in view of Ould does not specifically teach concurrently outputting, at an output device, the metadata and the portion of the video stream. However, Ray teaches auto-highlights generation generating highlights based on Pre-Game Commentary sources 20, subtitled text data, [0032], Fig. 1/item 20 wherein Out-of-Game Content such as Pre-Game Commentary sources 20, subtitled text data is displaying as overlay of the 
Regarding claim 2:
Ni teaches the method of claim 1, further comprising: storing the received portion of the video stream, (Ni, the storage module 308 for storing a detected highlight video segment (or clip), [0174]).
Regarding claims 3, 26 and 38:
the method of claim 1, wherein: 
Ni teaches the video stream comprises a television broadcast of a sporting event, (Ni, eSports .RTM., ESPN.RTM., ABC Sports, [0095]; streamed video, or games (such as fantasy sports leagues), [0041]);
Ni teaches the portion of the video stream comprises a highlight deemed to be of particular interest to one or more users, (Ni, "highlight segments" or "highlight clips," used interchangeably, are characterized as 
Ni teaches the metadata is descriptive of the highlight, (Ni, the information associated with a segment (or video) can be stored as a text file, such that the information providing a descriptive component, [0177]).
Regarding claims 4, 27 and 39:
Ni in view of Ould teaches the method of claim 3, further comprising, at  the output 2 device, outputting the video stream concurrently with at least one of identifying the one or more card images, processing the one or more card images, and interpreting the text, (Ould, television programs often overlay text to present supplemental information concurrently with the information in the visual and audio components of the video content, [0004]).
Regarding claims 5, 28 and 40:
Ni in view of Ray teaches the method of claim 3, wherein the metadata comprises at least one selected from the group consisting of: real-time information related to the highlight; and a timeline of the card images from which the metadata have been obtained, (Ray, relevant segmented post-game commentary may be included as inlays to relevant game footage, [0116] wherein any of the video clips 2208-2212 may have a section 2214 of the screen where text/metadata may be displayed, [0115], Fig. 22/ item 2214.
Regarding claims 6, 29 and 41:
Ni in view of Ray teaches the method of claim 1, wherein extracting the text comprises: identifying one or more character strings within the one or more card images; and recording a location and/or a size of a character image of a card image of the one or more card images that corresponds to each character of the one or more character strings, (Ray, a Graph-Based Substring Table 900 showing frequent static sub-graphs for a given team (e.g., Team A) and for a given game showing play summary for each of the activity time steps for the play, [0063] and the matrix and substring-based representations such as that shown in Table 900, e.g., encoding vertex (nodes) attributes (location, possession) with the edge definitions (player action), [0066], Fig. 9).
Regarding claim 7:
Ni in view of Ray teaches the method of claim 6, wherein extracting the text further 2 comprises: disambiguating character boundaries of characters of the one or more character strings by performing multiple comparisons of detected character boundaries; and purging any character boundaries that appear too close to each other, (Ray, the segmentation (or partitioning) approach or technique of the present disclosure may comprise an ensemble of sliding adjacent windows to measure the similarity of candidate segments at different time scales to identify the topic boundaries, and small digressions in discussion are not identified as segment topic 
Regarding claim 8:
Ni teaches the method of claim 6, wherein extracting the text further comprises performing image validation for characters of the one or more character strings by establishing a contrast ratio between low and high intensity pixel counts, (Ni, the highlight threshold (or range) ensures that the game scenes comprise content associated with a distinctive set of predetermined visual parameters. Such visual parameters can include, but are not limited to, a threshold satisfying amount of activity occurring during the segment, a threshold/ratio satisfying variation of pixel attributes (e.g., a purse of bright light triggered by activity in the segment, [0106]; and metadata can include, information associated with the pixels and frames of the segment, [0176], [0209]).
Regarding claims 9, 30 and 42:
Ni teaches the method of claim 1, wherein interpreting the text 2comprises: 3generating queries based on the text; 4generating a plurality of n-dimensional query feature vectors; 5projecting the plurality of n-dimensional query feature vectors onto a training set 6orthogonal basis; 7applying the plurality of n-dimensional query feature vectors to a sclassification model to produce at least one predicted query; 9andCase THU010-4- Application No. 16/411,710 Amendment Aextracting meaning of the text from the at least one predicted query, (Ni, as such video information is 
Regarding claims 10 and 31:
Ni teaches the method of claim 9, further comprising: generating a plurality of training set feature vectors; and using the plurality of training set feature vectors to derive the training set orthogonal basis, (Ni, application of the labels identified in the created index file to the new training videos can be performed by the scene classifier module 302 implementing any known or to be known type of softmax function, normalized exponential or artificial neural network, [0124], [0135], [0150] wherein if the vectors of an orthogonal basis are normalized, the resulting basis is an orthonormal basis, Wikipedia  definition).
Regarding claims 11 and 43:
Ni teaches the method of claim 9, further comprising: generating a plurality of training set feature vectors; and using the plurality of training set feature vectors to generate the classification model, (Ni, the scene classifier 
Regarding claim 12:
Ni in view of Ray teaches the method of claim 9, wherein interpreting the text further comprises using at least two selections from a group consisting of: a string length of one or more character strings within the text; a position of character boundaries and/or characters within the text; and a horizontal position of character boundaries and/or characters within the text, (Ray, FIG. 9, a Graph-Based Substring Table 900 showing table matrix play length and the matrix in Fig. 9 shows substring-based representations such as that shown in Table 900, e.g., encoding vertex (nodes) attributes (location, possession), [0066]).
Regarding claim 13:
Ni in view of Ray teaches the method of claim 9, wherein storing the metadata in association with the portion of the video stream comprises storing a video frame number of the one or more video frames, associated with queries, (Ray, FIG. 16, the OGC Segments (or Sub-Segments) Table 1602 may have columns such as Time (sec) for each of the AV media time segments, a segment (or sub-segment) number for each AV segment, [0098]).
Regarding claims 14, 32 and 44:
Ni in view of Ray teaches the method of claim 1, wherein interpreting the text 2 comprises: ascertaining field positions of characters of one or more character strings of the text; ascertaining alphanumeric values of the characters; and using the field positions and alphanumeric values to sequentially interpret the one or more character strings, (Ray, Textual features for "similarity" calculations may include Named Entities (e.g., team names, player names, and the like) and Keywords/Topics, [0103] and table 1600 and 1604 show the field position in the string, [0105]).
Response to Arguments
4.	Applicant's arguments filed 09/24/2021 related to claims 1-14, 25-32 and 37-44 have been fully considered but are moot in view of the new ground of rejection.
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 30, 2021